Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 74-82, without traverse, filed September 6, 2022 is acknowledged and has been entered.  Claims 1-73 have been cancelled. Claims 83-93 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention. Accordingly, claims 74-93 are pending. Claims 74-82 and are under examination.

Priority
2.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  This application is a Continuation of United States Application Serial Number 15/108,939 filed June 29, 2016, now US Patent 10,557,861, which is a 371 National Stage application of PCT/US2015/031235 filed 05/15/2015 which claims the benefit of priority of Provisional Application Serial Number 62/002,507 filed 05/23/2014. Accordingly, and in accordance with the filing receipt, the effective filing date of this application is May 23, 2014 which is the filing date of Provisional Serial Application Number 62/002,507 from which the benefit of priority is claimed. 

Claim Objections
3.	Claim 79 is objected to in reciting “e method of claim 1.” It should recite 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 74-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 74, preamble, is indefinite in reciting, “whether a blood sample is safe for transfusion into a subject” because “safe” in all its the occurrences in the claim, is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 74, preamble, is further indefinite in reciting, “whether a blood sample is safe for transfusion into a subject” because it fails to clearly define what the “blood sample” is and/or what “blood sample” is intended to be encompassed. “Blood sample” in this case appears to encompass “whole blood sample”, “red blood cell sample”, “plasma sample” (i.e. FFP), and/or “platelet sample.” See also claims 74, 75, and 77-82. 
Claim 74 is vague and indefinite in reciting, “one or more reagents in a testing module of a device” because it is unclear what should be encompassed in the recitation of “one or more reagents” in relation to other components in the claim; and only recites that the reagents are located in a testing module, in question, of a device, in question. See also claim 77.
Claim 74 is ambiguous in reciting “detecting a concentration of hypoxanthine … using the device” because it is unclear what is encompassed in the recitation of “the device” and further fails to clearly define how the device, in question, is used  in detecting the concentration of hypoxanthine.
Claim 75 is indefinite in reciting, “The method of claim 1” because it depends from a cancelled claim. See also claims 76-82. 
Claim 76 recites “using a colorimetric assay or a luminescent assay;” because it recites intended use in using a colorimetric assay or a luminescent assay to detect the concentration of hypoxanthine, but fails to clearly define what components and method/process steps are being encompassed.  
Claim 77 is indefinite in reciting, “an extracellular portion and an intracellular portion” because “portion” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 77 is further ambiguous in reciting, “separating the blood sample into an extracellular portion and an intracellular portion” because it is unclear what Applicant intends to encompass in the recitation of “blood sample” in relation to “extracellular portion” and especially to “intracellular portion.” How does one separate blood sample into “an intracellular portion.” In particular, the blood sample appears to encompass plasma which is inherently extracellular, and the blood sample may also be whole blood which contains white blood cells, red blood cells, platelets, and plasma. Accordingly, it is unclear what are being separated and how they are separated, especially from an “intracellular portion.” See also claim 80.
Claim 78 is confusing in reciting, “a red blood sample” because it is unclear if Applicant intends to encompass a hemolyzed red blood sample.  Perhaps, Applicant intends, “a red blood cell sample”
Claim 79 is ambiguous in reciting, “the blood sample comprises red blood cells” because it is unclear if Applicant intends to encompass white blood cells as being comprised in the blood sample which encompasses whole blood sample comprising red blood cells and an additive solution.  
Claim 80 is ambiguous in reciting, “wherein the blood sample is an extracellular blood sample.”  Same analogous comments and problems in claim 77 apply to claim 80.  
	Claim 82 is indefinite in lacking clear antecedent basis in reciting, “administering the blood sample to a subject” because it fails to clearly define what “blood sample” in claim 74 is intended to be administered. All analogous comments and problems in claim 74 with regards to the recitation of “blood sample” apply to claim 82.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 74 and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Zimring (US 9,903,876) in view of Paroni et al. (Hypoxanthine in stored blood. Transfusion 31: 379-380 (1991)).
Zimring discloses methods, compositions, and systems for analyzing suitability (quality, safety) of red blood cells (RBCs: RBC Unit) during storage to determine if the blood sample is safe for transfusion into a subject (Abstract; col. 2, lines 6-9, lines 43-50, & lines 58-60; col. 3, lines 5-6 & 19-24; col. 6, lines 24-30). The method comprises contacting the RBC sample (i.e. blood sample) with one or more reagents (antibodies conjugated to a luminescent tag) in a testing module (chemiluminescence assay reagents, chromogenic assay reagents) of a device (spectrophotometer, fluorometer, microplate reader); and then detecting the concentration of hypoxanthine in the blood sample.  Zimring teaches that detection or measurement of blood analyte concentration levels are performed using colorimetric assay or chemiluminescent assay (col. 6, lines 24-30; col. 8, lines 23-25; col. 9, lines 36-67; col. 10, line 1 to col. 11, line 7; col. 16, lines 15-42). Zimring specifically teaches analyzing glycolytic pathways that occur during RBC storage and measuring the concentration of hypoxanthine as well as glucose, lactate, pyruvate, adenine, and inosine in the stored RBC sample (Example 4; col. 2, lines 46-55; col. 8, lines 33-35; col.15, lines 25-36; col. 16, lines 15-42; Figure 3A, Figure 3B). Zimring specifically found that hypoxanthine significantly increased over time.  Zimring also found that glucose progressively declined, lactate progressively increased, pyruvate levels increased, adenine progressively declined, and inosine steadily increased over time (col. 9, lines 24-62; col. 16, lines 15-42; Figure 3A; Figure 3B). In column 13, lines 29-38, Zimring showed separating the extracellular portion (supernatant) from the cellular (i.e. intracellular) portion; and analyzing analytes such as hypoxanthine in the extracellular portion of the blood sample. Zimring teaches the significance of administering safe, quality, and improved suitability of RBC Units to subjects in need of transfusion (col. 2, line 58 to col. 3, line 24; col. 6, lines 57-62; col. 20, lines 32-41).
Zimring is silent with respect to suitable safe level of hypoxanthine in RBC sample for transfusion which is “from 0 mM to about 0.1mM.” 
Paroni et al. teach that hypoxanthine (HX) is virtually absent in normal circulating blood of subjects; whereas its concentration increases steadily during whole blood or RBC concentration storage in common preservatives (left col. 1st & 2nd ¶s).  Paroni et al. further teach that a level of 0.1 mM HX in the vascular space is found to exacerbate severely the reperfusion injury after ischemia or hypoxemia in isolated murine heart in vitro (left col. 3rd ¶). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the teaching of Paroni regarding safe and unsafe levels of HX into the method of Zimring because Zimring indeed found that hypoxanthine significantly increases over time in stored blood and that it degrades the suitability or quality of the stored blood sample for transfusion, and Paroni taught that HX is normally virtually absent in blood circulation of normal subjects and that 0.1 mM HX in blood circulation or the vascular space is proven to severely exacerbate reperfusion injury in transfusion therapy. 
Further with respect to the recitation of “concentration of hypoxanthine is from 0 mM to 0.1 mM” and “concentration of hypoxanthine is greater than 0.1 mM;” it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover optimum values/ranges of result effective variables.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  
 
6.	Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Zimring (US 9,903,876) in view of Paroni et al. (Transfusion 31: 379-380 (1991)) as applied to claim 74, and in further view of Dumont et al. (US 2002/0040216).	
	Zimring and Paroni et al. are discussed supra. Zimring and Paroni et al. differ from the instant invention in failing to teach that the testing module is operatively connected to an inner wall of a blood storage container configured to store the RBC sample or RBC Unit. 
Dumont et al. teach a cell storage maintenance and monitoring device comprising: a blood cell product storage container, a composition comprising red blood cells (RBCs) with additives (buffers, nutrients); and an indicator (reagent membrane lining an inner wall of the container that forms a contained space having indicia) which is capable of displaying a metabolic state of RBCs stored therein.  The indicator has a testing module which contains reagents (chemical reagents, buffers) for carrying out a test reaction that allows detection of the presence and/or concentration of analytes including glucose (glucose level detector), sodium (Na+) and potassium (K+) (Na+-K+ electrolyte detector).  Dumont et al. teach reagents for assays such as blood-gas analysis and biochemical assay (Abstract; [0002, 0003, 0014, 0017, 0021, 0022, 0027, 0029, 0035, 0042-0044]; especially [0019]).  The indicator can display the metabolic state of RBCs on the basis of Na+ and K+ concentration and ratio thereof, glucose concentration, CO2 levels, and pH as compared against established standards for storage of blood products (signature profile biomarker control).  The container comprises a wall which defines an interior chamber; and the indicator is adherent to the internal wall of the container (Fig. 1; Fig. 2; [0014, 0029, 0030, 0032]. Dumont et al. teach that the indicator indicates a change in suitability of the RBC sample.  The test module is contained in the container and is visible through the wall of the container [0017, 0028, 0032, 0036, 0037].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the testing module reagents for hypoxanthine taught by Zimring as modified by Paroni, into the inner wall of the RBC storage device taught by Dumont because Dumont is generic in the types of reagents that can be incorporated into the storage container device to test for analytes that provide indication of transfusion suitability of an RBC in a storage container.  One of ordinary skill in the art would have been motivated to include the hypoxanthine reagent taught by Zimring as modified by Paroni, into the storage container device as taught by Dumont because the device of Dumont incorporates specific threshold levels for indication markers and controls so as to provide a better assessment of deterioration and suitability of RBCs for use in transfusion.	

7.	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
Uvizl et al. (Biochemical changes in the patient’s plasma after red blood cell transfusion. Signa Vitae 6 (2): 64-71 (2011)) studies and teaches biochemical changes that occur during storage of RBC products for use in transfusion.  Specifically. Uvizl studied 80 RBC samples that were analyzed simultaneously distributed throughout a storage time of 1-35 days.  The RBC samples were specifically analyzed for Na+, K+, glucose, and lactate and found that aging RBCs show gradual increasing levels of potassium (K+) and lactate and gradual decreasing levels of pH, sodium (Na+), and glucose (Abstract; Table 2; Figures 1-4).  The concentration ranges of the analytes are as follows and are proportional to the storage time: K+ 4.0-40.5 mmol/L, lactate 4.1-28.0 mmol/L, Na+	137-116 mmol/L, Glucose 29.0-14.0 mmol/L, and pH 7.0-6.65 (p. 64, cols. 1-2; p. 65, cols. 1 & 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 24, 2022